Fletcher, Justice,
concurring.
I write separately to make it clear that in this action the City’s claims do not fail because the City is without authority to impose by ordinance a reasonable fee for the use and occupancy of its streets which NGEMC is required to accept, subject to its right to challenge the reasonableness of the fee. Rather, the City’s claims fail because the ordinance as written conditioned NGEMC’s obligation to pay the fee on NGEMC’s “acceptance” of the ordinance within 90 days from the ordinance’s passage. Absent this conditional language, the ordinance is a proper invocation of the City’s authority to impose upon electric suppliers a fee for their use and occupancy of its streets which electric suppliers are obligated to pay if they elect to continue to use such property.1
The conclusion that the City is authorized to impose such a fee is further supported by the clear legislative intent of the Georgia Territorial Electric Service Act, OCGA § 46-3-1 et seq., which requires an electric supplier to obtain permission from a municipality to “use and occupy streets of an incorporated municipality for the purpose of rendering utility services,”2 and provides that a municipality may not *211unreasonably withhold or condition right of way easements or franchises to electric suppliers. OCGA § 46-3-14 (b) and (c). The Act further provides that an electric supplier “shall pay the municipality for street franchise rights a sum of money . . . .” OCGA § 46-3-14 (b). Accordingly, the City is clearly authorized by both this statutory scheme and the holding in Division 1 to impose upon electric suppliers by ordinance a reasonable fee for the use of its streets which an electric supplier must accept if it elects to continue to use and occupy the City’s streets.
Finally, although I agree that NGEMC’s refusal to “accept” the ordinance precludes a finding of a quasi-contract, I cannot agree with all that is said in Division 2 concerning NGEMC’s “continued permissive use and occupancy” of the City’s streets. The City passed the challenged ordinance in 1987 and soon thereafter sought to collect the four percent fee from NGEMC. NGEMC refused to make any payment to the City for its use of the City’s property and, within a reasonable time after the ordinance’s passage, the City filed its complaint seeking to protect its property rights and recover compensation from NGEMC. Under these facts, I do not agree with Division 2’s characterization of NGEMC’s continued use of the City’s property as “permissive.” Such a characterization, together with the citation to City of LaGrange v. Troup County EMC, 200 Ga. App. 418 (408 SE2d 708) (1991), possibly leaves the impression that, in order for NGEMC’s use of the City’s streets to be anything but permissive and gratuitous, the City would be required to first seek injunctive relief.3 However, such an election of remedies is not legally required as is made clear by the holding in Division 3 that upon adoption of a proper ordinance it may be enforced “by an appropriate proceeding at law or in equity.”4
*212Decided May 2, 1994 —
Reconsideration denied May 26, 1994.
Alston & Bird, G. Conley Ingram, L. Clifford, Adams, Jr., Robert J. Middleton, Jr., Bailey & Bearden, William P. Bailey, for appellant.
James C. Brim, Jr., Robert C. Richardson, Jr., Kinney, Kemp, Pickell, Sponcler & Joiner, L. Hugh Kemp, for appellee.
Lewis, Taylor & Todd, James R. Lewis, Jeffrey M. Todd, C. Jerome Adams, Webb, Tanner & Powell, Anthony O. L. Powell, R. Jack Wilson, Hulsey, Oliver & Mahar, Julius M. Hulsey, Theresa F. Gil-strap, Walter E. Sumner, Whelchel, Whelchel & Carlton, Hoyt H. Whelchel, Jr., Al Grieshaber, Jr., Sutherland, Asbill & Brennan, James A. Orr, Tisinger, Tisinger, Vance & Greer, Richard G. Tisinger, amici curiae.
I am authorized to state that Presiding Justice Benham and Justice Hunstein join in this concurrence.

 In this regard, I believe the opinion makes it clear that City of LaGrange v. Troup County EMC, 200 Ga. App. 418 (408 SE2d 708) (1991) does not stand for the proposition that a municipality is prohibited from imposing upon an electric supplier a fee for the use of its streets in the absence of a negotiated agreement.


 The statutory scheme of the Act requiring the electric supplier to obtain the municipality’s permission to use its streets and rights of way is consistent with other Georgia statutes pertaining to municipal streets. See OCGA § 36-30-10 (prohibiting municipality from granting to any person the right to erect or maintain a structure or obstruction in a public street); OCGA § 32-4-92 (a) (7) (granting power to municipality to regulate and control streets within its corporate limits) and (a) (10) (granting power to municipality to grant permits and establish regulations for use of streets within corporate limits by utility companies); *211OCGA § 46-3-201 (b) (10) (empowering electric membership corporations to use municipality’s streets and rights of way subject to reasonable terms and conditions as determined by the municipality); see also City of Moultrie v. Colquitt County Rural Electric Co., 211 Ga. 842 (2) (89 SE2d 657) (1955); City of Nashville v. Snow, 204 Ga. 371, 379 (49 SE2d 808) (1948).


 Neither equitable principles nor the electric supplier’s exclusive or non-exclusive right to provide electric service supports such a limited remedy to the wrongful use of the City’s streets. Nor is the remedy of injunctive relief, as a practical matter, a remedy at all. If the City is required to seek injunctive relief as its only available remedy or as a prerequisite to the imposition of other damages, it would be placed in the unenviable position of choosing between the protection of its rights or seeking to discontinue or disrupt electric service to over 800 Calhoun households and businesses served by approximately 15 miles of NGEMC’s lines within the city limits. Although ultimately the City may be made whole through the litigation, the public would not be compensated for such harms. In cases such as this, an injunction would only injure the public to no one’s advantage and it should not be made a prerequisite to money damages.


 On this appeal we have considered only the City’s right to recover a franchise fee for NGEMC’s use and occupancy of the City’s streets under the asserted contract and quasi-*212contract theories. We have not determined whether the City would be entitled to relief for NGEMC’s past use and occupancy of the City’s streets under any other legal doctrine.